Title: To Thomas Jefferson from Nicolas Gouin Dufief, 14 February 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            Le 14 de Février. 1803
          
          Vous verrez par le Certificat-ci joint que je n’ai pu recevoir qu’aujourd’hui la Lettre dont vous m’avez honoré le 4—Je vous envoie cette piece, d’abord, pour me justifier du Soupçon de manquer d’exactitude à votre égard, vous qui donnez dans la place éminente que vous occupez, un exemple si Glorieux, & en même tems si rare d’une régularité à laquelle rien n’échappe; & ensuite pourque si vous le jugiez à propros, l’on pût faire des recherches dans le Bureau de la poste de Washington, au sujet d’une négligence qui pourrait être quelquefois fatale au service public.
          Lorsque Monsieur le Colonel Monroe, passera par Philadelphie, j’irai lui présenter mes respects & remplir la Commission agréable dont vous me chargez auprès de lui—Aussitôt la lecture de votre lettre j’ai fait mettre à part les trois ouvrages de votre choix—Je vous les adresserai à la premiere occasion favorable, avec la philosophie d’Epicure en Latin, par Gassendi—J’augmenterai cet envoi d’un petit Helvetius, en 10 volumes qui me serait parvenu de New York depuis un mois, si la Navigation de notre rivière n’eut eté interceptée par les Glaces—
          J’ai cru sentir en lisant votre lettre que vous seriez charmé de posseder les seules Reliques littéraires qui nous restent probablement de l’immortel Franklin, Saint bien plus Grand qu’aucun de ceux du Calendrier du peuple le plus dévot, puisqu’il a contribué par ses miracles à fonder une Nation, où Dieu est adoré suivant la Conscience, & où ses interpretes ne sont que ce qu’ils devraient être partout de simples ministres de la Religion; veuillez donc les accepter malgré le desir religieux de les garder qu’elles m’avaient inspiré, & pour que vous ayez un reliquaire complèt, J’y Joindrai un ouvrage en 3 volumes intitulé Miscellanies of America, ou se trouvent dans le 1er Tome plusieurs notes Marginales au crayon & à la plume, que je crois être du même Grand Homme c’est une offrande que vous fais & qui vous est du puisque vous êtes l’ami & l’un des Collaborateurs de l’illustre mort. Aucun Grec ne fut surpris de voir Philoctète posseder les armes d’Hercule—
          
          Recevez avec votre bonté ordinaire l’assurance respectueuse d’une estime profondément sentie
          Votre tres devoué Serviteur
          
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
              14 Feb. 1803
            
            You will see from the enclosed certificate that the letter with which you honored me on the 4th did not arrive until today. I am sending you this evidence, first to vindicate myself from any suspicion that I might lack punctuality toward you, who, in your eminent position, give so glorious and at the same time so rare an example of punctuality from which nothing escapes; and second so that, if you judge it appropriate, you can request an investigation of negligence in the Washington post office that could endanger public welfare.
            When Colonel Monroe comes through Philadelphia, I will present my respects and render the pleasant service you entrusted to me. Upon receiving your letter, I immediately set aside the three books you chose. I will send them on the first possible occasion, along with Gassendi’s work in Latin on Epicurus’s philosophy. I will include a small Helvetius, in 10 volumes, which would have reached me from New York a month ago if ice had not impeded navigation on our river.
            Reading your letter, I sensed that you would enjoy owning what are probably the only remaining literary relics from the immortal Franklin, who was a much greater saint than any of those on the calendar of the most devout believers, since his miracles helped found a nation where God is worshipped by following one’s conscience and where his interpreters are no more than what they should be everywhere: simple ministers of religion. Please accept these books despite my own fervent desire to keep them for myself. For you to have a complete reliquary, I will include a three-volume work entitled Miscellanies on America, whose first volume contains several marginal notes, in pencil and pen, that I believe to be from the same Great Man. This is a gift; it is rightfully yours, since you are the friend and collaborator of the illustrious deceased. No Greek was surprised to see Philoctetes inherit the arms of Hercules—
            Receive with your usual kindness the respectful assurance of a deeply felt esteem.
            Your devoted servant
            
              N. G. Dufief
            
          
        